Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 1, 2019

                                       No. 04-18-00812-CV

                       TEXAS DEPARTMENT OF TRANSPORTATION,
                                     Appellant

                                                 v.

                                    Naomi MARKHAM, et al.,
                                           Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-01166
                            Honorable Martha Tanner, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s motion for en banc reconsideration is DENIED.


                                                       _________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.


                                                       ___________________________________
                                                       LUZ ESTRADA,
                                                       Chief Deputy Clerk